DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9 and 12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 2014/0022231), hereinafter Saitoh, in view of Nakanishi et al. (US 2016/0210919), hereinafter Nakanishi.
In reference to claim 1, Saitoh discloses in Figs. 1 and 2 a method for driving a display device that performs display by line-sequentially selecting and scanning each of data signal lines (5) of a screen (2), which includes pixels (7) arranged in a matrix form, with a plurality of scanning signal lines (6) and supplying a data signal to a pixel of the 
in a case where, in one vertical period, a non-scanning period other than a scanning period in which the screen is scanned once is set to a pause period (paragraph [67]),
by a recovery period during which a data signal line driving circuit that drives the data signal line is recovered from a sleep state (pause state) to an active state (operation state) where the data signal is able to be supplied to the data signal line, supply of display the data signal to the data signal line driving circuit is delayed (see Fig. 5 and paragraphs [96-97]).
Saitoh does not disclose the recovery period corresponds to a period in which the scanning signal lines for a preset number of lines are scanned, and the data signal is supplied to the data signal line driving circuit by being delayed by the preset number of lines.
In the same field of endeavor, Nakanishi discloses in a period (t0-t2 or t0-t4) (see Figs. 10, 14; and paragraphs [0121-0122]; and [0170-0173])  in which the scanning signal lines (G1-GN) for a preset number of lines (e.g. 1 or 4) are scanned (see Figs. 1-2, 10, 14; [0121-0122;  0170-0173]);  and the data signal (D1-D12) is supplied to the data signal line (S1-SM) of driving circuit(14) by being delayed by the preset number of lines (e.g.  1 or 4) (see Figs. 1-2, 10, 12, 14; and paragraph [0121-0122];  [0152-0153]; [0157-0158]; and 0170-0173]).  
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the method of scanning a preset number of 

 In reference to claim 6, Saitoh discloses a method for driving a display device in Figs. 1-2 for display that includes a panel driving unit (34a) driving a display panel  (2) and performing display by line-sequentially selecting and scanning each of data signal lines of a screen, which includes pixels (7) arranged in a matrix form, with a plurality of scanning signal lines (6)  and by supplying a data signal to a pixel of the selected data signal line (50 from a-the data signal line (Fig. 1-2 and paragraph [34]), wherein
in a case where, in one vertical period, a non-scanning period other than a scanning period in which the screen of the display panel is scanned once is set to a pause period (paragraph [67]),
by a recovery period during which the panel driving unit is recovered, in the pause period, from a sleep state to an active state where the data signal is able to be supplied to the data signal line, supply of the data signal to the panel driving unit is delayed (see Fig. 5 and paragraphs [96-97]).
Saitoh does not disclose the recovery period corresponds to a period in which the scanning signal lines for a preset number of lines are scanned, and the data signal is supplied to the data signal line driving circuit by being delayed by the preset number of lines.

It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the method of scanning a preset number of scanning lines and delaying the data signal by the preset number of lines in Saitoh as taught by Nakanishi prevent qualities of frame images displayed on the display portion from excessively deteriorating when the control mode shift from the from one power mode to other power mode (see paragraph [10]).

In reference to claims 4 and 12, Nakanishi discloses the data signal for the preset number of lines is stored in a line buffer (81-83 of Fig. 12) and the data signal stored in the line buffer is supplied to the panel driving unit by being delayed by the preset number of lines (Nakanishi discloses in Fig. 13 the delay portion 62 includes a line memories (LMs) 81-83).

In reference to claim 5 and 13, Nakanishi discloses in the recovery period, the data signal for one frame is stored in a frame buffer (16 of Fig. 1 and Fig. 2) and the data signal stored in the frame buffer is supplied to the panel driving unit by being 

 In reference to claims 9 and 14, Saito discloses a display device 1 in Figs 1 and 2 as claimed.

Claims 2 and 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh and Nakanishi in view of Kato et al. (US 2018/0007311), hereinafter Kato.
In reference to claim 2 and 11, Saitoh does not disclose but in the same field of endeavor, Kato disclose the one vertical period is variable in accordance with a generation speed of the data signal as shown in Fig. 6 (paragraph 97-98]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the variation of vertical period in Saitoh as taught by Kato to provide a display device that are capable of stably eliminating stutter (paragraph [5]).

Claims 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh and Nakanishi in view of Uchida (US 20160380006).
	In reference to claim 7, and 10,  Saitoh does not discloses but in the same field of endeavor, Uchida discloses an oxide semiconductor (7A and 7B) is used as a 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the oxide semiconductor in Saitoh as taught by Uchida to provide a display device that has a semiconductor TFT which can be manufactured through a simple process and which can realize high aperture ratio and high transmittance can be provided (paragraph [27]). 
 
In reference to claim 8 the oxide semiconductor is an In-Ga-Zn-O-based oxide semiconductor (paragraphs [60-61]).

Response to Arguments
Applicant’s arguments, see pages 5-8 of the Remarks, filed on February 9, 2021, with respect to 1, 2 and 4-14 have been fully considered. However, upon new consideration, the indicated allowable subject matter for claims 3-5 in the previous Office Action is withdrawn. A new ground of Rejection is provided over Saitoh in view of the newly discovered art of Nakanishi as discussed above.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DUC Q DINH/Primary Examiner , Art Unit 2692